United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3265
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                      Pierre Watson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________

                              Submitted: March 12, 2015
                                Filed: March 17, 2015
                                    [Unpublished]
                                    ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      While Pierre Watson was serving a period of supervised release on a federal
criminal sentence, he admitted to the district court1 that he had violated several release


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
conditions. The court revoked supervised release and imposed a revocation sentence
of 8 months in prison and 48 months of additional supervised release. On appeal,
Watson contends that the court abused its discretion by failing to articulate its
consideration of the 18 U.S.C. § 3553(a) sentencing factors. After careful review, we
conclude that the district court did not abuse its discretion. See United States v.
Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review); United States v.
Gray, 533 F.3d 942, 943-44 (8th Cir. 2008). The judgment is affirmed.
                        ______________________________




                                         -2-